In its petition for rehearing plaintiff in error calls attention to a question presented in its brief, but which was not treated in the former opinion. It appears from the record that D'Yarmett defaulted in his contract with the city, and that it was necessary for the city to complete the paving which D'Yarmett had agreed to do for the city. On March 29, 1911, to enable the city to complete said street paving, D'Yarmett executed an assignment in writing to it of the bonds against the Missouri, Kansas   Texas Railway Company referred to in the opinion, a deposit in the Guaranteed State Bank, a certain storm sewer warrant, and "all other amounts due me at this time on account of street paving in the city of Durant, Okla., amount of which is unknown at this time." The city completed the paving and claimed there was due it by D'Yarmett on account thereof the sum of $2,932.47. Litigation arose between the city and the bank, plaintiff in error, respecting their rights to some or all of the items covered by the assignment by D'Yarmett to the city, which was settled by written stipulation dated October 29, 1912. This stipulation, after reciting the amount due the city by D'Yarmett, reads as follows:
"It is further stipulated and agreed that the said city of Durant, Okla., claims to be the owner of the following described property, to wit:
"Street improvement bonds, commonly called the M., K.   T. paving bonds of the face value of $6,897.90, which said bonds under a special contract with the M., K.   T. are to be canceled and surrendered upon payment of the sum of four thousand eight hundred and sixty-nine and 57-100 dollars ($4,869.57). Also cash deposited in the Guaranteed State Bank of Durant, Okla., to the credit of W.S. Shannon, city clerk, amounting to the sum of $1,940.00. Also one certain storm sewer warrant issued by the city of Durant, Okla., on the 29th day of November, 1910, in favor of E.C. D'Yarmett, calling for the payment of $3,185.43 and in addition the accrued interest thereon, and
"Whereas, the city of Durant, Okla., is now suing the Guaranteed State Bank for said above described property in various and sundry lawsuits and it is the desire and intention of the plaintiff and the defendant that this litigation in so far as they are concerned shall be settled:
"Now, therefore, the parties hereto do agree as follows:
"In consideration of the defendant, Guaranteed State Bank of Durant, Okla., paying to the city of Durant, Okla., the sum of nine hundred ninety-two and 97/100 dollars ($992.97) cash and surrendering and paying to said city the sum of nineteen hundred forty dollars ($1,940.00) on deposit in said bank to the credit of W.E. Shannon, city clerk, the receipt of which is hereby acknowledged, the said city of Durant, Okla., does hereby surrender to and does hereby relinquish and set over unto the Guaranteed State Bank of Durant, Okla., all of its right, title, interest, claim and lien in and to all of the above property so that the said defendant, Guaranteed State Bank of Durant, Okla., shall have and retain all of said property in so far as the plaintiff, the city of Durant, Okla., can transfer, assign and convey the same to said bank. And does hereby release said Guaranteed State Bank from any and all claims or demands made against it in this cause. *Page 168 
"And it is further agreed and understood herein that the said Guaranteed State Bank of Durant, Okla., shall succeed to and become vested with all the interest of said city of Durant, Okla., in and to said above-described property except the said sum of nineteen hundred forty dollars ($1,940.00) which is surrendered to said city."
The plaintiff in error paid over to the city the amount of the deposit according to the terms of the stipulation, and also the said further sum of $992.97. It contended in its brief that if it was not entitled to the fund due by the railway company for the paving done for it by D'Yarmett, because of the pledge to it of the bonds issued by the city to cover the void assessment against the railway company, then, by reason of the assignment by D'Yarmett to the city and under the terms of the stipulation between it and the city, it became the owner of $992.97 of this fund due by the railway company for the paving done under contract between the railway company and D'Yarmett. The assignment by D'Yarmett to the city was prior in point of time to the garnishments of the creditors of D'Yarmett, who were adjudged to be entitled to priority of payment. We doubt whether the assignment by D'Yarmett to the city of "all other amounts due me at this time on account of street paving, * * *" and more especially the terms of the stipulation between the city and the bank, are sufficient to assign all or any part of the amount due by the railway company to D'Yarmett under the contract between them. However, it is unnecessary to determine that question, since it was not presented or litigated in the trial court, and appears to have been raised for the first time on appeal in this court.
In its answer the plaintiff in error, as one of the defendants below, did not set up claim to $992.07, or any part of the fund by reason of the assignment and stipulation mentioned. The sole claim made in the answer was that the bonds were valid, and that the same  —
"were hypothecated, delivered, and pledged to this defendant by the defendant D'Yarmett on or about the 1st day of January, 1911, to secure payment of a certain note due and owing by the defendant D'Yarmett to this plaintiff (defendant) for the sum of five thousand dollars ($5,000.00) which said note is now due by said defendant D'Yarmett to this defendant and is wholly unpaid, together with the interest thereon, and this defendant now holds said bonds as collateral security for the payment of said note and the accrued interest thereon."
If the question was otherwise presented to or considered by the trial court, the same has not been called to our attention, and we have been unable to discover it in our examination of the record. The well-settled rule against changing the claim or defense to secure a reversal on appeal, and that questions not raised and properly presented for review in the trial court will not be noticed on appeal, is applicable here. Duffey v. Scientific American Compiling Department, 30 Okla. 742,120 P. 1088; Hamilton v. Brown, 31 Okla. 213, 120 P. 950.
The petition for rehearing presents no other question, and the same is accordingly denied.
All the Justices concur, except HARDY, J., disqualified, and not participating.